                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


ANTONIO THOMAS,



V.                                              Civil Action No. 3:20CV110-HEH

UNITED STATES,

      Respondent.

                             MEMORANDUM OPINION
                               (Denying § 2255 Motion)

      Antonio Thomas, a federal prisoner currently incarcerated in FCI Petersburg, was

convicted and sentenced in the United States District Court for the Eastern District of

Wisconsin on June 22, 2018. See United States v. Thomas, No. 2:17CR57-PP-1 (E.D.

Wis. 2018). On February 19, 2020, the Court received from Thomas a portion of a sheet

of paper titled, "Petition for a writ of Habeas Corpus under 28. U.S.C. § 2255," in which

he attacks his conviction for "Hobbs act armed robbery and 924(c)." (ECF No. 1.)

      A motion pursuant to 28 U.S.C. § 2255 provides the primary means of collateral

attack on the imposition of a federal conviction and sentence. See Pack v. Yusuff, 218

F.3d 448, 451 (5th Cir. 2000){quoting Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111,

1113 (5th Cir. 1990)). Thomas must file a § 2255 motion in the court where he was

convicted and sentenced. Accordingly, Thomas's § 2255 motion is DENIED WITHOUT

PREJUDICE.


      The Clerk is DIRECTED to forward to Thomas the form for filing a motion under

28 U.S.C. § 2255. Any § 2255 motion that Thomas files must conform to the rules
governing such motions and be sworn to under the penalty of perjury. See Rules

Governing § 2255 Proceedings for the U.S. District Courts, Rule 2(b). Thomas is also

advised that § 2255 motions are subject to a one-year statute of limitations and a

restriction against second or successive petitions. See 28 U.S.C. § 2255(f),(h). If

Thomas desires to file a § 2255 motion at this time, he should complete the form and

send it to the United States District Court for the Eastern District of Wisconsin.

       An appropriate Order shall issue.


                                                 HENRY E. HUDSON
Date;I^V2<.2020                                  UNITED STATES DISTRICT JUDGE
Richmond, Virginia
